Order entered September 24, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00439-CV

    JOHN PANIAGUA; AND HERMELINDA MARAVILLA CORONA AND JOSE
        CAMERINO MARAVILLA, SR., INDIVIDUALLY, AS PERSONAL
    REPRESENTATIVES OF THE ESTATE OF JOSE CAMERINO MARAVILLA,
                     DECEASED, ET AL., Appellants

                                               V.

                            WEEKLEY HOMES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-02097

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated August 29, 2019, we

informed appellants the court reporter notified us that the reporter’s record had not been filed

because appellants had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellants to provide the Court with written verification showing the

reporter’s record had been requested and that appellants had paid for or made arrangements to

pay for the record or had been found entitled to proceed without payment of costs. We cautioned

appellants that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record. To date, appellants have not
provided the required documentation nor otherwise corresponded with the Court regarding the

status of the reporter’s record. Accordingly, we ORDER this appeal submitted without a

reporter’s record.

       Appellants’ brief is due THIRTY DAYS from the date of this order.




                                                 /s/    ERIN A. NOWELL
                                                        JUSTICE